         Case 3:21-cv-00148-HDM-CLB Document 17 Filed 07/27/21 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
 4                                  DISTRICT OF NEVADA
 5   SWCA ENVIRONMENTAL CONSULTANTS,              Case No. 3:21-cv-00148-HDM-CLB
 6                               Plaintiff,
             v.                                                ORDER
 7
     NEVADA VANADIUM LLC; SILVER
 8   ELEPHANT MINING CORPORATION,
 9                              Defendants.
10
          On June 3, 2021, defendant Nevada Vanadium served an offer of
11
     judgment on the plaintiff. (ECF No. 16-2). On July 1, 2021, the
12
     plaintiff accepted the offer. (ECF No. 16-4). On July 23, 2021,
13
     the plaintiff filed a notice of acceptance of offer with this
14
     court.       The   plaintiff     asks   that     the   Clerk   enter   judgment
15
     accordingly. (ECF No. 16).
16
          In light of the plaintiff’s acceptance of Nevada Vanadium’s
17
     offer of judgment, and pursuant to the provisions of Nevada Rule
18
     of Civil Procedure 68, the Clerk of Court shall enter judgment in
19
     favor    of    plaintiff   and    against    defendant    Nevada   Vanadium   in
20
     accordance with the terms of the parties’ agreement.
21
          IT IS SO ORDERED.
22
          DATED: this 27th day of July, 2021.
23

24
                                                                             ____
25                                                  UNITED STATES DISTRICT JUDGE
26

27

28

                                              1
